 



Exhibit 10.19
CONSULTING AND CONFIDENTIALITY AGREEMENT
This Consulting and Confidentiality Agreement (this “Agreement”) is entered into
as of September 19, 2005 and has an effective date of September 19, 2005, and is
by and between by and between MIKOHN GAMING CORPORATION, a Nevada corporation
and its subsidiaries and affiliates doing business as PROGRESSIVE GAMING
INTERNATIONAL CORPORATION (“PGIC”) with its principal place of business located
at 920 Pilot Road, Las Vegas, Nevada 89119, and Michael F. Dreitzer, an
individual (“Contractor”).
WHEREAS, PGIC desires to engage a contractor for the performance of certain
services; and
WHEREAS, Contractor desires to perform such services for PGIC.
NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1.   Engagement of Services.

  A.   PGIC hereby engages Contractor to perform the services described in this
Agreement, and Contractor agrees to perform services for PGIC as follows:
Provide PGIC with consulting services for up to 40 hours per month during the
Term (as defined below) with regard to PGIC’s regulatory matters, and with any
additional assignments and tasks as shall be assigned to Contractor by PGIC (the
“Work,” which shall also include any services, material, output, work, or work
product arising out of this Agreement or produced in connection with this
Agreement).     B.   Time is of the essence. The Work shall be performed in a
good, workman-like manner in accordance with the standards of Contractor’s
profession and such other accepted standards as may be applicable to Work of
this kind. Contractor shall devote the necessary time and attention to the Work
as is reasonably required to diligently, timely, efficiently, and professionally
complete the Work no later than the time necessary or required by deadlines.    
C.   All Work must meet with PGIC’s approval, which is to be determined in
PGIC’s sole discretion, which discretion shall not to be unreasonably withheld.
    D.   PGIC specifically selected Contractor to perform the Work based upon
PGIC receiving Contractor’s personal service and therefore Contractor may not
subcontract or otherwise delegate its obligations under this Agreement without
PGIC’s prior written consent and any attempted assignment contrary to this
provision shall be void.     E.   Contractor acknowledges that PGIC does
business in a highly regulated gaming industry and that certain suitability
requirements for Contractor must be strictly met in order to perform its
Services for PGIC. Accordingly, Contractor shall submit to all PGIC requested
screening, including but not limited to any or all of the following; alcohol &
substance abuse screening, fingerprinting, personal history (including criminal
background) and/or personal financial disclosures (collectively, “Prerequisite
Screening”). The Prerequisite Screening is a condition precedent to this
Agreement and/or performing any Work under this Agreement. Contractor further
agrees to execute any and all releases for PGIC to complete the Prerequisite
Screening. Should Contractor not successfully complete and/or pass the
Prerequisite Screening or any later screenings, this Agreement shall be
immediately terminated without any liability to PGIC or Contractor



1



--------------------------------------------------------------------------------



 



2.   Compensation and Term.

  A.   Fees. PGIC will pay Contractor for complete and full performance for all
Work specified in this Agreement and for all related tasks the amount of Six
Thousand Five Hundred and 00/100 U.S. Dollars ($6,500.00) per month
(“Compensation”). The Compensation is inclusive of any federal, state, municipal
and other governmental taxes, franchise, sales, use, or other taxes (included
but not limited to value added taxes) now or hereafter imposed on the Contractor
by any tax authority.     B.   Expenses. Contractor will be reimbursed pursuant
to PGIC’s standard policy as may be modified from time to time at PGIC’s sole
discretion for any reasonable expenses incurred in connection with the
performance of the Work. All expenses must be pre-approved by PGIC, and
Contractor shall keep full and accurate records and documentation to
substantiate the amounts claimed in any invoice, which records shall be made
available to PGIC for inspection at all times.     C.   Benefits. During the
Term of this Agreement PGIC shall provide Contractor with mobile phone, handheld
email and email service similar to that provided to employees of PGIC.
Contractor shall be responsible for any COBRA payments he may incur for
maintaining health insurance.     D.   Contractor’s Financial Obligations.
Contractor shall have full responsibility for the payment of all federal, state
and local taxes and contributions, including penalties and interest, imposed
pursuant to unemployment insurance, social security, income tax, gross income
tax, workmen’s compensation or any other similar statute, and Contractor shall
be solely responsible for any liability to third parties resulting from the
negligent or intentional acts or omissions of Contractor, its representatives,
agents, employees or subcontractors arising from or occurring in the course of
the Work.     E.   Payment Procedure. Contractor shall be paid Compensation
every two weeks in accordance with Company’s customary paydays.     F.   Term.
The term of this Agreement shall be one (1) year (the “Term”). Company may
terminate this Agreement at any time for any reason or no reason at all. In the
event PGIC terminates this Agreement without cause, Contractor shall be entitled
to receive the Compensation for the remaining duration of the original Term.
Contractor reserves the right to terminate this Agreement at any time upon
thirty (30) days written notice to PGIC with no further liability or obligation
to either party. Notwithstanding anything to the contrary in this Agreement,
PGIC shall have the sole and exclusive right and option to terminate this
Agreement by written notice to Contractor, and thereupon this Agreement shall
terminate and become void and there shall be no liability on the part of either
party (excepting only any provision of this Agreement which provides for its
survival upon any termination of this Agreement), upon the occurrence of any of
the following “for cause” events:

  1)   Contractor’s failure to timely apply for, obtain and/or maintain any and
all licenses, permits, approvals and authorizations from any Regulator necessary
for Contractor to perform the obligations and duties of this Agreement and/or to
comply with applicable laws;     2)   A final order in writing by any Regulator
requiring the termination of this Agreement;     3)   The reasonable belief of
PGIC that the continuation of this Agreement will have a detrimental impact on
the ability of PGIC or its parent, subsidiaries or affiliates to be qualified or
to hold or maintain any license, permit, approval or authorization issued or to
be granted by any Regulator;     4)   The commission of any act or anything that
is or shall be an offense involving moral turpitude under federal, state or
local laws, or which brings Contractor into public disrepute, contempt, scandal
or ridicule, or which insults or offends the community;



2



--------------------------------------------------------------------------------



 



  5)   Breach of any of the confidentiality or non-disparagement provisions of
this Agreement; or     6)   Disapproval of this Agreement by any Regulator
having jurisdiction over such matters.

  G.   Right to Withhold Payments. Regardless of whether PGIC withholds
payments, Contractor shall have the obligation to convey to PGIC all Work,
including all source code, plans, records, drawings, reports and writings of any
kind (if any) for the Work. In addition to its right to withhold payments, PGIC
may withhold any payment in whole or part to protect itself from or in the event
of (i) defective Work, (ii) third-party claims arising from Contractor’s
performance of the Work, (iii) failure of Contractor to make payments properly
to any of its subcontractors, (iv) evidence of fraud, over-billing or
overpayment discovered upon audit, or (v) unsatisfactory or untimely performance
of the Work.

3.   Independent Contractor Relationship. Contractor and PGIC understand,
acknowledge and agree that Contractor’s relationship with PGIC will be that of
an independent contractor and nothing in this Agreement is intended to or should
be construed to create a partnership, joint venture, or employment relationship.
Contractor further represents that Contractor meets the requirements of an
Independent Contractor as set forth in Internal Revenue Service Revenue Ruling
87-41. Further, Contractor shall not have any authority to act, or attempt to
act, or represent itself, directly or by implication, as an agent of PGIC or in
any manner assume or create, or attempt to assume or create, any obligation on
behalf of or in the name of PGIC, except as provided by PGIC, nor will either be
deemed the agent, representative or employee of the other.

4.   Trade Secrets — Intellectual Property Rights.

  A.   Disclosure of Inventions. Contractor agrees to disclose promptly in
writing to PGIC, or any person designated by PGIC, every invention, including
but not limited to computer programs, processes, know-how and other
copyrightable and/or patentable material, which is conceived, made or reduced to
practice by Contractor within the scope of the Work under this Agreement.
Contractor represents that Contractor’s performance of all of the terms of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data of any third party and Contractor
will not disclose to PGIC, or induce PGIC to use, any confidential or
proprietary information belonging to third parties unless such use or disclosure
is authorized in writing by such owners. Contractor shall retain title to any
prior works belonging to Contractor, and to that extent Contractor represents
that no property, inventions or copyrighted works belonging to Contractor have
been incorporated into the Work. If Contractor has incorporated any property of
Contractor’s into the Work, such previously owned property is hereby transferred
to PGIC.     B.   Non-Disclosure of Confidential Information.

  1)   Contractor agrees, during the Term and forever thereafter, to keep
confidential all information provided by PGIC (excepting only such information
as is already known to the public, without breach of this Agreement), and
including any such information and material relating to any customer, vendor,
licensor, licensee, or other party transacting business with PGIC, and not to
release, use or disclose the same except with the prior written permission of
PGIC. Contractor recognizes and acknowledges that the list of PGIC’s customers
and clients, as it may exist from time to time, and PGIC’s financial
information, are valuable, confidential, special, and unique assets and trade
secrets of PGIC’s business. Contractor will not, during or after the Term,
disclose the list of PGIC’s customers and/or clients, or PGIC’s financial
information, or any part thereof, or any other trade secret, to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever.     2)   Contractor further agrees to consider all specific
software, company and personal data,

3



--------------------------------------------------------------------------------



 



      regulatory data and information, investigative data and information,
artwork and art techniques, programming techniques, project concepts, planned
projects, story concepts, game concepts, toys, models, drawings, photographs,
animation, cinematography, video, marketing strategies, planned projects, unique
hardware, hardware concepts, hardware designs, terms of agreements with third
parties, methods or techniques for acquiring materials for various projects,
data search and retrieval systems, computer processing systems and techniques,
systems design, project design, routine design, algorithms of any sort,
programming of any sort, interface design, layout or writing, operating
instructions, or any other type of work or intellectual property in any
language, on any platform, for any operating system, in any medium whatsoever,
to be confidential information, trade secrets and the exclusive property of PGIC
which will not be converted or disclosed to anyone for any purpose whatsoever.
All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents, equipment, and the like, relating to the business of
PGIC, which Contractor shall use or prepare or come into contact with, shall
remain the sole property and trade secret of PGIC. Any property described or
mentioned in this section is jointly or separately referred to as the
“Intellectual Property” in this Agreement. Any material, document, data, plan,
information, report, memorandum or writing of any kind whatsoever, in any media
whatsoever, described or mentioned in this section is jointly or separately
referred to as the “Confidential Information” in this Agreement. Those items
constituting Intellectual Property may also constitute Confidential Information,
and vice versa.     3)   Contractor agrees that any information that is in the
nature of Confidential Information defined in this section that either party
receives from any third party and/or which either party is bound, contractually,
or by common custom or usage in trade to keep in confidence shall also be
considered “Confidential Information” by both parties.     4)   Contractor
agrees to use the Intellectual Property and/or Confidential Information solely
to perform the project hereunder pursuant to the terms of this Agreement.
Contractor’s obligations with respect to the Intellectual Property and
Confidential Information also extend to any third party’s proprietary or
confidential information disclosed to Contractor in the course of providing
services to PGIC.     5)   Contractor will hold all Confidential Information in
trust and confidence. Contractor agrees to take (and to fully cooperate with
PGIC in undertaking) any reasonable steps necessary to protect the Confidential
Information from any disclosure whatsoever. Contractor agrees to require any
employee, officer, director, agent or subcontractor who performs work or
services pursuant to this Agreement to become bound by the provisions of this
Agreement. Contractor shall provide adequate evidence that such persons are
Contractor’s employees.     6)   Contractor recognizes that the disclosure of
Confidential Information or trade secrets by Contractor may give rise to
irreparable injury to PGIC, which may not be adequately compensated by damages.
Accordingly, in the event of a breach or threatened breach by Contractor of any
provision of this section, PGIC shall be entitled to an injunction restraining
Contractor from disclosing, in whole or in part, the Confidential Information
defined in this section, or from rendering any services to any person, firm,
corporation, association or other entity to whom such Confidential Information,
in whole or in part, has been disclosed or is threatened to be disclosed.
Nothing herein shall be construed as prohibiting PGIC from pursuing any other
remedies available to PGIC for such breach or threatened breach, including the
recovery of damages from Contractor.

      The undertakings set forth in this section shall survive the termination
or cancellation of this Agreement.

C.   No Conflict of Interest. Contractor agrees during the Term of this
Agreement not to accept work or enter into a contract or accept an obligation
inconsistent or incompatible with Contractor’s

4



--------------------------------------------------------------------------------



 



    obligations or the scope of services rendered for PGIC under this Agreement.
Contractor is required to disclose any outside activities or interests,
including ownership or participation in the development of prior inventions,
that conflict or may conflict with the best interests of PGIC. Prompt disclosure
is required under this paragraph if the activity or interest is related,
directly or indirectly, to: a product or product line of PGIC, a manufacturing
process of PGIC, or any activity that Contractor may be involved with on behalf
of PGIC. In the interests of full disclosure, the parties acknowledge and
understand Contractor will be performing contracting services for Global Gaming
Group and TableMax among others, and it is hereby agreed that the provision of
such services presents no conflict of interest with PGIC. To the extent that a
potential conflict should arise between any of these parties, Contractor agrees
to take all necessary steps to avoid the occurrence of same, including the
termination of this or another agreement as warranted.

D.   Assignment of Inventions.

  1)   Inventions resulting from the Work (or that of Contractor’s directors,
officers, agents, subcontractors or employees) under this Agreement are the
exclusive property of PGIC. “Inventions” includes any and all inventions,
improvements, discoveries, and technical developments that Contractor, solely or
jointly with others, conceives, makes, or reduces to practice within the scope
of the Work. Contractor hereby assigns to PGIC Contractor’s entire right, title
and interest in the Inventions worldwide and any associated intellectual
property rights, and agrees to execute any and all documentation requested by
PGIC to effect such assignment.     2)   Contractor agrees to assist PGIC in any
reasonable manner to obtain and enforce for PGIC’s benefit, patents, copyrights,
and other property rights covering the Inventions in any and all countries, and
Contractor agrees to execute, when requested, patent, copyright or similar
applications and assignments to PGIC and any other lawful documents deemed
necessary by PGIC to carry out the purpose of this Agreement. Contractor further
agrees that the obligations and undertaking stated in this paragraph will
continue beyond the termination of Contractor’s service to PGIC. If called upon
to render assistance under this paragraph, other than the execution of
documents, Contractor will be entitled to a fair and reasonable fee for
providing such assistance.     3)   In the event that PGIC is unable for any
reason whatsoever to secure Contractor’s signature to any lawful and necessary
document required to apply for or execute any patent, copyright or other
applications with respect to any Inventions (including improvements, renewals,
assignments, extensions, continuations, divisions, amendments or continuations
in part thereof), Contractor hereby irrevocably designates and appoints PGIC and
its duly authorized officers and agents as Contractor’s agents and
attorneys-in-fact to act for and in Contractor’s behalf and instead of
Contractor, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by Contractor. Contractor is entitled to keep and retain Contractor’s
own tools, equipment and material provided and owned by Contractor.

E.   Return of PGIC’S Property. Contractor acknowledges that PGIC’s sole and
exclusive property includes, among other things, all documents, such as
drawings, manuals, notebooks, reports, sketches, records, computer programs,
employee lists, software, hardware, videotapes, audiotapes, customer lists and
the like in Contractor’s custody, control or possession, whether delivered to
Contractor by PGIC or made by Contractor in the performance of services under
this Agreement, relating to the business activities of PGIC or its customers or
suppliers and containing any information or data whatsoever, whether or not
Confidential Information. Contractor agrees to deliver promptly to PGIC upon
termination of this Agreement or at any other time upon PGIC’s request all of
PGIC’s property and all copies of PGIC’s property in Contractor’s possession,

5



--------------------------------------------------------------------------------



 



    custody or control.

5.   Works Made For Hire. All Work performed by Contractor while performing
services for PGIC (during business hours or not) in any language, on any
platform, for any operating system, in any media or in any form whatsoever
(including but not limited to any of the Intellectual Property), shall be deemed
to have been done upon the commission of and at the instruction of PGIC, shall
be a “Work Made for Hire” within the meaning of the Copyright Act, shall be the
property of PGIC and may not be used by Contractor for any purpose except the
benefit of PGIC. Any and all such property shall be forthwith delivered to PGIC
upon the PGIC ‘s request. Contractor agrees that each of Contractor’s own
employees, officers, directors, subcontractors and agents are performing “Works
Made for Hire” for PGIC, and Contractor agrees to cause each of its employees,
subcontractors or agents engaged in any project or work for PGIC to sign valid
written agreements that such work is being performed as a “Work Made for Hire”
for PGIC. Furthermore, Contractor agrees to sign and to cause each of its
employees, agents and subcontractors engaged in any project or work for PGIC to
sign written agreements acknowledging that such work is owned by PGIC and
agreeing to execute a “quitclaim assignment” for such work to PGIC.

6.   Contractor’s Cooperation in Establishing Ownership. Contractor shall, from
time to time as may be requested by PGIC, do all things that may be necessary to
establish or document PGIC ‘s ownership of any work or work product that is
properly the Property of PGIC, including, but not limited to execution of
appropriate copyright applications, copyright assignments, transfers, sales,
releases or any and all other documents or writings. Contractor hereby waives
any power Contractor may have to control, cause to modify or otherwise effect
the Intellectual Property, and hereby transfers all such powers, including but
not limited to any powers of Droit Morale, to PGIC. Contractor hereby
irrevocably appoints PGIC as Contractor’s attorney in fact empowered solely to
execute any documents necessary to establish PGIC’s ownership rights, rights to
maintain, rights to defend and rights to control any of the Intellectual
Property and/or Confidential Property.

7.   Additional Compensation. Other than Contractor’s stated compensation,
neither Contractor nor its employees, subcontractors, officers, directors or
agents is entitled to receive any additional compensation from PGIC (including
but not limited to royalties or fees) as a result of any work performed,
concepts developed, ideas submitted, or other efforts made while a Contractor of
PGIC except to the extent such further compensation is set forth in a formal
written agreement. Other than as provided by any formal written agreement
Contractor acknowledges that Contractor has no propriety or ownership interest
in PGIC, or any related entities, and will not receive any such interest. Unless
stated in a separate written agreement, Contractor is not entitled to any equity
interest in PGIC. Neither Contractor nor any of Contractor’s officers, agents,
directors or employees is entitled to any employment benefits from PGIC,
including but not limited to insurance, pensions, paid holidays, vacations, sick
leave, paid time off or profit sharing except as set forth in written agreement.

8.   Non-Disparagement. Neither party shall make any remarks or issue any
communication, written or otherwise, that disparages or derogates, or encourages
any adverse action against the other party or any of its affiliates, officers,
directors, employees or agents, provided that this paragraph shall not preclude
Contractor from testifying truthfully under oath, pursuant to subpoena or
otherwise, as to his first-hand knowledge, or from providing his first-hand
knowledge to any governmental, regulatory or self-regulatory body or agency with
jurisdiction over PGIC’s activities.

9.   Noninterference with Business. During the Term of this Agreement and for a
period of two (2) years immediately following termination of this Agreement,
Contractor agrees not to solicit or induce any employee or independent
contractor, or other person(s) to terminate or breach, or cause to terminate or
breach any employment relationship, contractual relationship or other
relationship with PGIC.

6



--------------------------------------------------------------------------------



 



10.   Contractor’s Representations, Warranties And Indemnification.

  A.   Contractor’s Warranties. In addition to other representations and
warranties provided for herein, Contractor represents and warrants to PGIC that:

  1)   Contractor is the sole and exclusive supplier of the Work performed by
Contractor;     2)   With respect to the Work, and any materials pertaining
thereto that Contractor discloses, uses, assigns and/or delivers in the
performance of its obligations hereunder, Contractor has the right to make such
disclosure, use, and/or delivery thereof without liability to any third party;  
  3)   The performance of the terms of this Agreement and of Contractor’s
obligation hereunder will not breach any separate agreement by which Contractor
is bound;     4)   Contractor has not previously granted any rights in and to
the Work to any third party that are inconsistent with any of PGIC’s licenses
and/or rights hereunder;     5)   Contractor has full power and authority to
enter into this Agreement and to fulfill its obligations hereunder;     6)  
Contractor is legally competent to sign this Agreement;     7)   Contractor
warrants and represents to PGIC that all acts, duties and obligations required
of it under this Agreement shall be performed in good faith; and     8)  
Contractor agrees to fully cooperate with any legitimate investigation of
Company and to produce any materials or documents requested by regulatory
authorities.     9)   Contractor hereby agrees to employ only persons who are
previously approved by PGIC in writing and who are legally authorized to work in
the jurisdictions where Work is to be performed and to have appropriate
employment authorization forms, if required, for each person employed by it.

  B.   Contractor’s Indemnification. Contractor agrees to indemnify and hold
harmless PGIC and its customers, affiliates and/or sub-licensees and end-users
from and against any and all claims, losses, liabilities, damages, expenses and
costs (including attorneys and defense costs) and judgments that may be asserted
against PGIC that result from the acts or omissions of Contractor, Contractor’s
employees, if any, and Contractor’s agents, and/or which result from a breach of
any of the warranties expressly set forth in this Agreement, or incurred in the
settlement or avoidance of any such matter. As a condition to indemnification,
PGIC will promptly inform Contractor in writing of the assertion of any such
claim, demand or suit, and the parties will cooperate with and assist one
another with respect to the defense and/or settlement of such matter (in a
manner consistent with the parties’ respective confidentiality obligations and
desired preservation of attorney/client, work product and other privileges).
Contractor hereby confirms that Contractor will not agree to the settlement of
any such claim, demand or suit prior to judgment thereon by any court of
competent jurisdiction unless PGIC’s written consent is first obtained, which
consent will not be unreasonably withheld or delayed.

11.   PGIC’S Warranties, Representation and Indemnification:

  A.   PGIC’S Warranties: PGIC represents and warrants to Contractor that:

  1)   PGIC possesses full power and authority to enter into this Agreement and
to fulfill its obligations hereunder;     2)   The performance of the terms of
this Agreement and of PGIC’s obligations hereunder will not breach any separate
agreement by which PGIC is bound;     3)   PGIC warrants and represents to
Contractor that all acts, duties and obligations required of it under this
Agreement shall be performed in good faith.

  B.   PGIC’S Indemnity: PGIC agrees to indemnify and hold harmless Contractor
from and against

7



--------------------------------------------------------------------------------



 



      any and all claims, losses, liabilities, damages, expenses and costs
(including attorneys fees and defense costs) which result from a breach of any
of the warranties expressly set forth in this Agreement, or incurred in the
settlement or avoidance of any such matter, or which are incurred in the course
of PGIC’s activities in connection with this Agreement unless such matters are
the fault of Contractor. As a condition to indemnification, Contractor will
promptly inform PGIC in writing of the assertion of any such claim, demand or
suit, and the parties will cooperate with and assist one another with respect to
the defense and/or settlement of such matter (consistent with the parties’
respective confidentiality obligations and preservation of attorney/client, work
product and other privileges). PGIC hereby confirms that it will not agree to
the settlement of any such claim, demand or suit prior to judgment thereon by
any court of competent jurisdiction unless Contractor’s consent is first
obtained, which consent will not be unreasonably withheld or delayed.

12.   General Provisions:

  A.   Governing Law: This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Nevada applied to
agreements entered into and to be performed entirely within Nevada between
Nevada residents. Contractor and PGIC further agree that for purposes of venue
and jurisdiction, that any disputes, issues, enforcement and/or all other
matters concerning the Agreement will be determined in Clark County, State of
Nevada, United States of America. The parties expressly waive any other
jurisdiction to which they might be entitled as a result of their present or
future domicile or for any other reason.     B.   Compliance with Laws: In the
performance of the Work, Contractor shall comply with all applicable laws, rules
and regulations, including but not limited to all requirements and provisions of
the laws and regulations of the United States, the States and subdivisions
thereof in which PGIC or any of PGIC’s subsidiaries or affiliates (regardless of
when or how formed) carry on their business and all general rules, regulations
and ethical standards of national, State and local agencies and regulatory and
advisory groups having jurisdiction over any business of PGIC or any of PGIC’s
subsidiaries or affiliates (regardless of when or how formed) as they exist now
and as same may be amended from time to time.     C.   Regulatory Matters: PGIC,
its parent corporation and certain related entities are licensed by or otherwise
subject to the authority of various casino and gaming regulatory agencies
(“Regulator”). PGIC has adopted a regulatory compliance policy, and Contractor
agrees to provide PGIC with such documentation, information and assurances
regarding itself, any principal employees, brokers, agents or others where
applicable as may be necessary in order for PGIC to comply with PGIC’s
regulatory compliance policy and with the request of any Regulator. The
foregoing shall be a material obligation of Contractor hereunder.     D.  
Injuries: Contractor acknowledges Contractor’s obligation to obtain appropriate
insurance coverage for the benefit of Contractor (and Contractor’s employees, if
any). Contractor waives any rights to recovery from PGIC for any injuries that
Contractor (and/or Contractor’s employees) may sustain while performing services
under this Agreement and that are a result of the negligence of Contractor or
Contractor’s employees.     E.   Entire Agreement / Modification: This
Agreement, including all Exhibits to this Agreement, constitute the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. Any and all amendments, changes, revisions,
and/or modifications to this Agreement must be in writing signed by Contractor
and PGIC.

8



--------------------------------------------------------------------------------



 



  F.   Waiver: No term or provision hereof will be considered waived by either
party, and no breach excused by either party, unless such waiver or consent is
in writing signed on behalf of the party against whom the waiver is asserted. No
consent by either party to, or waiver of, a breach by either party, whether
express or implied, will constitute a consent to, waiver of, or excuse of any
other, different, or subsequent breach by either party.     G.   Successors and
Assigns: Contractor may not assign its rights or obligations arising under this
Agreement without PGIC’s prior written consent. PGIC may assign its rights and
obligations under this Agreement. This Agreement will be for the benefit of
PGIC’s successors and assigns, and will be binding on Contractor’s heirs, legal
representatives and permitted assignees.     H.   Legal Fees: If any dispute
arises between the parties with respect to the matters covered by this Agreement
which leads to a proceeding to resolve such dispute, the prevailing party in
such proceeding shall be entitled to receive its reasonable attorneys’ fees,
expert witness fees and out-of-pocket costs incurred in connection with such
proceeding, in addition to any other relief to which it may be entitled,
including but not limited to equitable relief such as restraining orders and
injunctions.     I.   Notices: All notices, requests and other communications
required to be given under this Agreement must be in writing, and must be mailed
by registered or certified mail, postage prepaid and return receipt requested,
or delivered by hand to the party to whom such notice is required or permitted
to be given. Any such notice will be considered to have been given when
received, or if mailed, five (5) business days after it was mailed, as evidenced
by the postmark. The mailing address for notice to either party will be the
address shown on the face page of this Agreement. Either party may change its
mailing address by notice as provided by this Section.     J.   Severability:
Should any term, condition, or provision herein be determined to be
unenforceable, such determination shall not impair, limit, or otherwise affect
the enforceability of the remaining terms of this Agreement.     K.   Waiver.
Failure of either party to insist on strict performance shall not constitute a
waiver of any of the provisions of this Agreement or a waiver of any default of
the other party.     L.   Survival: The following provisions shall survive
termination of this Agreement: Section IV, Section 5, Section 6, and Section 9.

                      MIKOHN GAMING CORPORATION, a
Nevada corporation, doing business as       Michael F. Dreitzer, an individual  
  PROGRESSIVE GAMING INTERNATIONAL CORPORATION                
By:
  /s/ Michael A. Sicuro
 
      By:   /s/ Michael F. Dreitzer
 
   
Name:
  Michael A. Sicuro       Name:   Michael F. Dreitzer    
Title:
  Executive Vice President & CFO       Date:        
 
             
 
   
Date:
                   
 
 
 
               

9